Exhibit 10(iii)(A)(8)

THE INTERPUBLIC GROUP OF COMPANIES 2009 PERFORMANCE INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants an Option to purchase shares of the Company’s common
stock (the “Shares”) to the Participant named below. The terms and conditions of
the Option are set forth in this Award Agreement (the “Agreement”), and in The
Interpublic Group of Companies, Inc. 2009 Performance Incentive Plan (the
“Plan”), which is attached hereto as Exhibit A.

 

Date of Option Grant

 

  

<  >                                                             Participant’s
Name

 

  

        <First Name Last Name>

 

Expiration Date   

4:30 p.m. Eastern Time on the tenth                                
Exercise Price Per Share             <  >

anniversary of the Date of Option Grant

Number of Shares Underlying Option

 

  

<Number>

 

   Vesting    Subject to the provisions of the Plan, the Option will vest
according to the schedule below.
Any portion of the Option that vests may be exercised in accordance with Section
5 of the Plan.    Date    Percentage of Shares Underlying Option
Vested            

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

Please review the rest of this Agreement and the Plan document, and execute the
Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES 2009 PERFORMANCE INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Termination of Employment   

As set forth in the Plan, the period during which the Participant may exercise
this Option after a Termination of Employment is limited. A Participant’s
Termination of Employment will be deemed to occur on the date the Participant is
withdrawn from the payroll of the Company or its Affiliate, as applicable,
determined as follows:

 

•   If the Participant is not eligible to receive severance pay, the Participant
will be deemed to have been withdrawn from the payroll on the day the
Participant ceases to provide services to the Company and its Affiliates.

 

•   If the Participant is entitled to receive severance pay, the Participant
will be deemed to have been withdrawn from the payroll on the day the
Participant receives his or her last severance payment.

Withholding    As set forth in the Plan, the Company may be required to withhold
income and employment taxes when the Option is exercised. In any event, the
Participant (or Beneficiary, if applicable) remains responsible at all times for
paying any income and employment taxes with respect to the Option. In the event
that the Participant relocates to another jurisdiction, the Participant is
responsible for notifying the Company of such relocation and is responsible for
compliance with all applicable tax requirements. The Company is not responsible
for any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Beneficiary    As set forth in the Plan, rights under this Option may be passed
by will or the laws of descent or distribution. The person(s) to whom the Option
is so passed is the Participant’s “Beneficiary.” Interpretation and Construction
   This Agreement and the Plan shall be construed and interpreted by the
Committee, in its sole discretion. Any interpretation or other determination by
the Committee (including, but not limited to, correction of any defect or
omission and reconciliation of any inconsistency in this Agreement or the Plan)
shall be binding and conclusive. Entire Understanding    This Agreement and the
Plan constitute the entire understanding between the Participant and the Company
and its Affiliates regarding the Option. Any prior agreements, commitments, or
negotiations concerning the Option are superseded.

 

-2-